IN TI-[E SUPREM]E COURT OF THE STATE OF DELAWARE

SI-IMAAR HARRIS, §
§ No. 554, 2016
Defendant Below, §
Appellant, §
§ Court Below_Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, § Cr. ID No. 1602009724
§
Plaintiff Below, §
Appellee. §

Submitted: March 13, 2017
Decided: March 30, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.
O R D E R

This 30"‘ day of March 2017, upon consideration of the appellant’s Supreme
Court Rule 26(c) brief, the State’s response, and the record below, it appears to the
Court that:

(1) On August 5, 2016, the appellant, Shmaar I-Iarris, pled guilty to Drug
Dealing (Tier 2) and Criminal lmpersonation. Harris Was sentenced as follows: (i)
for Drug Dealing (Tier 2), effective February 14, 2016, HHeen years of Level V
incarceration, suspended after three years and six months for decreasing levels of
supervision; and (ii) for Criminal Impersonation, one year of Level V incarceration,

suspended for six months of Level III probation. This is Harris’ direct appeal.

(2) On appeal, Harris’ counsel (“Counsel”) filed a brief and a motion to
withdraw under Supreme Court Rule 26(0). Counsel asserts that, based upon a
complete and careful examination of the record, there are no arguably appealable
issues. Counsel informed Harris of the provisions of Rule 26(c) and provided
Harris with a copy of the motion to withdraw and the accompanying brief.

(3) Counsel also informed Harris of his right to identify any points he
wished this Court to consider on appeal. Harris has not raised any issues for this
Court’s consideration. The State has responded to the Rule 26(0) brief and has
moved to affirm the Superior Court’sjudgment.

(4) When reviewing a motion to withdraw and an accompanying brief
under Rule 26(0), this Court must: (i) be satisfied that defense counsel has made a
conscientious examination of the record and the law for arguable claims; and (ii)
conduct its own review of the record and determine whether the appeal is so totally
devoid of at least arguably appealable issues that it can be decided without an
adversary presentation.'

(5) This Court has reviewed the record caretillly and has concluded that
I-Iarris’ appeal is wholly without merit and devoid of any arguably appealable

issue. We also are satisfied that Counsel has made a conscientious effort to

 

' Penson v. Ohio, 488 U.S. 75, 83 (1988); Leacock v. Smte, 690 A.Zd 926, 927-28 (Del. 1996).

examine the record and the law and has properly determined that Harris could not
mwammm®wdmmmm$@md

NOW, TI-[EREFORE, IT IS ORDERED that the judgment of the Superior
Court is AFFIRMED. The motion to withdraw is moot.

BY THE COURT:

@@A_Mvzj? KVA/W/g q